                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

ALBERT G. HILL, III,                              §
                                                  §
                 Plaintiff,                       §
                                                  §
v.                                                §      Civil Action No. 3:07-cv-2020-L
                                                  §
WILLIAM SCHILLING, et al.,                        §
                                                  §
                 Defendants.                      §

                                              ORDER

       On December 10, 2018, following an evidentiary hearing, the court held Plaintiff Albert G.

Hill, III (“Hill III”) in civil contempt for disobeying a July 10, 2017 court order, enjoining him from

removing, or attempting to remove, First Tennessee Bank as trustee of three trusts that Albert G.

Hill, Jr. (“Hill Jr.”) had established for the benefit of Hill III’s children. See Mem. Op. & Order

(Doc. 1920). As a sanction, the court ordered Hill III to pay the Estate of Hill Jr. for all reasonable

and necessary attorney’s fees and costs incurred in bringing the motion that precipitated the July 10,

2017 order, and preparing for and participating in the 2019 contempt hearing. On December 21,

2018, Margaret Keliher, as Independent Executor of the Estate of Albert G. Hill, Jr. (“Keliher”),

filed her Application and Brief in Support of Attorney’s Fees and Costs Pursuant to the Court’s

December 10, 2018 Memorandum Opinion and Order (“Keliher’s Application”). On January 3,

2019, Hill III filed his response to Keliher’s Application. On January 9, 2019, the matter of

attorney’s fees and costs was referred to Magistrate Judge Renée Harris Toliver, who entered

Findings, Conclusions and Recommendation of the United States Magistrate Judge (“Report”) on

September 30, 2019. No objections to the Report were filed.


Order – Page 1
        Based on her review of the record and the parties’ briefing, the magistrate judge concluded

that Keliher should be awarded reasonable attorney’s fees in the amount of $27,378.50 and costs in

the amount of $15. After a review of the pleadings, file, record, applicable law, and the magistrate

judge’s findings and conclusions, the court determines that the magistrate judge’s findings and

conclusions are correct, and accepts them as those of the court. Accordingly, the court awards

Keliher reasonable attorney’s fees in the amount of $27,378.50 and costs in the amount of $15.

Interest shall accrue on the amount of this award from the date of entry of this order at the applicable

federal rate of 1.63% until it is paid in full.

        It is so ordered this 16th day of October, 2019.


                                                       _________________________________
                                                       Sam A. Lindsay
                                                       United States District Judge




Order – Page 2
